      Case 8-19-72701-las            Doc 145        Filed 03/04/20   Entered 03/04/20 14:56:25




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x            Case No. 8-19-72701-las
In Re:

RAM DISTRIBUTION GROUP LLC

dba Tal Depot,

                                                                        Chapter 11

                                             Debtor
------------------------------------------------------------x
          ORDER AUTHORIZING RETENTION OF SHIRYAK, BOWMAN, ANDERSON,
      GILL & KADOCHNIKOV, LLP AS COUNSEL FOR DEBTOR AND DEBTOR IN
                                                  POSSESSION

        Upon the application of the above-named debtor and debtor in possession, Ram

Distribution Group, LLC c/o Jeremy Reichmann (“Debtor”) seeking an order authorizing the

retention of Shiryak, Bowman, Anderson, Gill & Kadochnikov, LLP (“SBAGK”) as counsel for

the Debtor, and the declaration of Btzalel Hirschhorn, Esq., an attorney of SBAGK; and after

due deliberation, and it being represented in the papers submitted in connection with the

application that the firm of SBAGK represents no interest adverse to the Debtor or their Estate in

the matters upon which said firm of attorneys is to be engaged and is a disinterested person under

11 U.S.C. Section 101, and that the employment of said firm of attorneys is necessary and would

be in the best interest of this Estate, it is hereby

        ORDERED that the Debtor is authorized to retain SBAGK in the within case under

Chapter 11 of the Bankruptcy Code effective as of November 18, 2019; and it is further

        ORDERED that SBAGK shall comply with the United States Trustee’s Guidelines for
       Case 8-19-72701-las       Doc 145      Filed 03/04/20    Entered 03/04/20 14:56:25




Reviewing Applications for Compensation and Reimbursement of Expenses Filed Under 11

USC §330 including maintaining contemporaneous records of all time expended in

representation of Debtor; and it is further

        ORDERED, that all compensation paid and reimbursement of expenses incurred by

SBAGK shall be subject to approval by this Court upon notice and a hearing pursuant to 11 USC

Sections 330 and 331; and it is further

        ORDERED, that ten business days prior to any increases in SBAGK’s rates for any

individual employed by SBAGK and retained by the debtor in possession pursuant to Court

Order, SBAGK shall file a supplemental affidavit with the Court setting forth the basis for the

requested rate increase pursuant to 11 U.S.C. § 330(a)(3)(F). Parties in interest, including the

United States Trustee, retain all rights to object to or otherwise respond to any rate increase on

any and all grounds, including, but not limited to, the reasonableness standard under 11 U.S.C. §

330.

No Objection
Office of the United States Trustee

/S/ Stan Y. Yang 3/2/2020




                                                                ____________________________
 Dated: March 4, 2020                                                  Louis A. Scarcella
        Central Islip, New York                                 United States Bankruptcy Judge
